ORDER

PER CURIAM.
AND NOW, this 30th day of April, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the remaining issue. The issues, as stated by Petitioner, are:
a. Whether the Commonwealth Court erred in holding that no “deliberations” took place in violation of the Sunshine Act, 65 Pa.C.S.A. § 701, et seq., after finding that the record shows that a quorum of the members of the Richmond Township Board of Supervisors held four closed-door meetings with representatives of two neighboring municipalities, a group of citizens, and Le-high Cement — the latter two being opposing parties in pending litigation — to discuss the litigation with a goal of finding information to help them make a decision on how to cast a vote on whether to accept the terms of an anticipated agreement to settle the litigation?
b. Whether the Commonwealth Court erred by holding that no “deliberation” occurs if the final decision is reached “at some later time” or if no “admission” of deliberation is provided by the agency?